DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device for receiving in claim 15, line 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 limitation “a device for receiving” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

2.	Claim 10 recites limitation “a unit provided” it is unclear which unit this is referring to, as there are more than one unit in the specification. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, 10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2868243 A1 Reiss Matthais et al.
3.	Regarding claim 1 Reiss teaches, a system  for providing temperature controlled water in an aircraft, comprising: at least one tank (fig. 1, element 24); at least one water temperature-controlling unit (Fig. 1, element 34 heat coil); a control unit (fig. 1, element 32); and a power supply terminal (fig. 1, element 14),  wherein the at least one water temperature-controlling unit is configured to be coupled to the at least one tank  to heat or to cool water situated therein (fig. 1, element 34 inside element 24), wherein the control unit is connected to the at least one water temperature-controlling unit to activate the at least one water temperature-controlling unit for controlling the temperature of water in the at least one tank to a predefined temperature (fig. 1, element 32 inside element 24), wherein the power supply terminal is configured to be connected to an on-board voltage source for the at least one water temperature-controlling unit and the control unit to be supplied with electrical voltage (para 0038), wherein the system is in the form of a coherent and self-contained unit configured to be integrated into a standard parking place of a galley of the aircraft (fig. 1, element 10 mobile device), and wherein the at least one tank is mounted so as to be exchangeable or the system has a water discharge connection which is coupled to the at least one tank (fig. 1, element 30 water discharge line).
4.	Regarding claim 2 Reiss teaches, the system  according to Claim 1, further comprising a water feed connection (fig. 1, element 28 water fee line) coupled to the at least one tank to supply the at least one tank with water from an on-board water tank (fig. 1, element 16 water supply).
5.	Regarding claim 4 Reiss teaches, the system  according to claim 1, further comprising at least one sensor connected to the control unit and configured for detecting a water temperature in the at least one tank (fig. 1, element 72 temperature sensor).
6.	Regarding claims 5 and 6 Reiss teaches, a heat exchanger, (heat coil fig. 1, element 34) equal to a heat exchanger which is inside and fluidically connected to the water tank.
7.	Regarding claim 9 Reiss teaches, the system according to claim 1 further comprising an outlet connection for selective removal of water (fig. 1, element 56).  
8.	Regarding claim 10 Reiss teaches, the system according to Claim 9, further comprising a water-receiving connection configured for receiving water from a unit provided  with a supply by the system and for feeding said water to the outlet connection (fig. 1, element 56 connection to element 24 tank is a receiving connection).
9.	Regarding claim 12 Reiss teaches, the system according to claim 1, wherein the system is configured for being arranged in a half-size or full-size trolley parking place of a galley (para 0002) and is configured so as to be complementary thereto (abstract, trolley base 20).  
10.	Regarding claim 13 Reiss teaches, a galley for an aircraft, comprising at least one parking place, and having at least one system according to claim 1 integrated therein (para 0007).  
11.	Regarding claim 14 Reiss teaches, an aircraft  comprising at least one galley according to Claim 13 arranged therein (para 0007).  
12.	Regarding claim 15 Reiss teaches, the aircraft according to Claim 14, further comprising a  trolley configured to be provided with a supply by the system and having a device for receiving  and discharging temperature-controlled water (fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss as applied to claims above, and further in view of WO 2016096440 A1 Strauss Andreas.
13.	Regarding claim 3 Reiss teaches, the system according to claim 2, but fails to teach wherein a filter unit is arranged between the water feed connection and the at least one tank.
However Struss teaches, wherein a filter unit is arranged between the water feed connection and the at least one tank (fig. 1, element 107 is between inlet 104 and tank 106).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Reiss with the filter taught by Strauss for use as a preparation agent (description section, 12th paragraph). 
14.	Regarding claim 11 Reiss teaches, the system according to claim 1, but fails to teach, further comprising a water discharge connection arranged at a flexible water line for connection to a connection provided outside the system.
	However Strauss teaches, further comprising a water discharge connection arranged at a flexible water line for connection to a connection provided outside the system (para 0022 flexible pipes).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Reiss with the flexible lones taught by Strauss in order to dispense heat or cooling using flexible pipes (para 0086).
Claim(s)  7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiss as applied to claims above, and further in view of US 20100237021 A1 Guttau; Simone et al.
15.	Regarding claim 7 Reiss teaches, the system  according to claim 1, but fails to teach, further comprising at least one germ-reducing unit configured to be coupled to the at least one tank and configured for reducing the germ count of water in the at least one tank.
	However Guttau teaches, further comprising at least one germ-reducing unit configured to be coupled to the at least one tank and configured for reducing the germ count of water in the at least one tank (fig. 2, element 212).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Reiss with the germ unit taught by Guttau In order to disinfect the water (para 0019).
16.	Regarding claim 8 Reiss teaches, the system according to Claim 7, Guttau teaches, wherein the germ-reducing unit has a UV lamp (para 0021 UV) arranged in the at least one tank (fig. 2, element 212 inside element 240).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642